F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                            APR 28 2005
                             FOR THE TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                 Clerk

    JAMES E. PRIDE,

              Plaintiff-Appellant,

     v.                                                   No. 04-5089
                                                    (D.C. No. CV-03-166-EA)
    WORLD PUBLISHING COMPANY,                             (N.D. Okla.)

              Defendant-Appellee.


                             ORDER AND JUDGMENT            *




Before BRISCOE , ANDERSON , and BRORBY , Circuit Judges.


          After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.

          Plaintiff-appellant James E. Pride appeals from the grant of summary

judgment to defendant-appellee World Publishing Company. We have

jurisdiction under 28 U.S.C. § 1291, and affirm.


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Plaintiff, who worked for defendant as a reporter until his termination on

July 24, 2002, asserted claims against defendant for race discrimination under

42 U.S.C. § 1981 and Title VII of the Civil Rights Act of 1964, 42 U.S.C.

§§ 2000e through 2000e-17. In its March 24, 2004 order granting summary

judgment, the district court stated that plaintiff’s statements in a pre-termination

self-appraisal and in a post-termination employment application were “evidence

that plaintiff agreed he was fired due to lack of productivity,” Aplt. App., Vol. 2,

at 544, and that “plaintiff conceded at both of his depositions that he was fired

due to a lack of productivity,”   id. The court concluded that “plaintiff has

conceded the real reason for his termination is not an illegal motive–racial

discrimination–and [the court] can grant summary judgment for defendant.”        Id.

In an order filed on May 27, 2004, the district court denied plaintiff’s combined

motion for reconsideration for the same reason, explaining that plaintiff had not

presented evidence to undermine his concessions that he was fired for lack of

productivity. See id. at 589-604.

       We review the grant of summary judgment de novo, applying the same legal

standard as the district court under Fed. R. Civ. P. 56(c).   See Simms v. Okla.

ex rel. Dep’t of Mental Health & Substance Abuse Servs.       , 165 F.3d 1321, 1326

(10th Cir. 1999). Plaintiff argues that the district court erred: (1) in finding, as a

matter of law, that he conceded that the real reason for his termination was not an


                                             -2-
illegal motive; and (2) in finding that he was unable to undermine any concession

he previously made.

      We have reviewed the parties’ materials and the district court record. We

find no error, and affirm for substantially the same reasons thoroughly explained

by the district court in its March 24, 2004 order.

      AFFIRMED.

                                                     Entered for the Court



                                                     Mary Beck Briscoe
                                                     Circuit Judge




                                          -3-